FANATIC FANS INC. and WCS ENTERPRISES, LLC UNAUDITED CONDENSED COMBINED PROFORMA BALANCE SHEET ASSETS Historical WCS Pro forma Fanatic Fans Inc. Enterprises, LLC Pro forma Combined June 30, 2014 June 30, 2014 Adjustments June 30, 2014 (Unaudited) (Unaudited) (Unaudited) Current Assets Cash and cash equivalents $ $ $ Lease receivable - Prepaid expenses - Total Current Assets Property and equipment, net Deposits - Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Related party notes payable - Mortgages payable, current portion - Accounts payable - trade Accrued liabilities TotalCurrent Liabilities Mortgages payable - Customer deposits - Deferred option revenue - Total Liabilities Stockholders’ Equity (Deficit) Preferred stock - - - Common stock - [A ] Members’ equity - [B ] ) - Additional paid-in capital - [A ] ) [B ] [C ] ) [D ] Accumulated deficit ) ) [C ] ) [D
